Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Intoxicating liquobs, § 208*—^when evidence to show existence of former wife of husband inadmissible. In an action by a wife under the Dramshop Act to recover damages resulting from her husband’s intoxication alleged to have been produced by the sale of liquor to him by the defendants, evidence offered to show that the husband had a wife living by a former marriage, and a decree of divorce obtained by such wife from the husband which defendants claimed was void for the reason that it failed to state that the complainant in the divorce suit was a resident of the county in which the suit was brought, held properly rejected on the ground that the decree could not he collaterally attacked. 3. Intoxicating liquobs, § 249*—when instruction in language, of statute not misleading. In an action brought by a wife under the Dramshop Act to recover damages resulting from the saie oi. intoxicating liquors to her husband, the giving of an instruction purporting to contain all the words of the statute, but omitting some portions immaterial to the case, held not misleading so as to constitute reversible error where other instructions given properly limited the damages to the injury sustained . by plaintiff in ■ her means of support. 4. Divorce, § 64*—when decree cannot be collaterally attacked. A decree of divorce cannot be attacked in a collateral proceeding for the reason that the decree did not state the complainant in the divorce suit was a resident of the county in which the suit was brought. 5. Appeal and ebrob, § 111 i*—when remarks of counsel not prejudicial. Improper remarlo ch plaintiff’s counsel in his argument to the jury held not of such ma-.vrial importance as to warrant a reversal of the judgment. McBride, J., having tried this case in the court below, took no part in this decision.